            CASE 0:18-cv-02448-PJS-SER Document 31 Filed 01/09/19 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                                          District of Minnesota



Jeffery LaCroix, as trustee for the next of
                                                            JUDGMENT IN A CIVIL CASE
kin of William Roy St. John,
                                      Plaintiff(s),
v.                                                          Case Number:     18-cv-2448 (PJS/SER)
Tendeh Brownell, individually and in his
professional capacity; Matthew Elmore,
individually and in his professional
capacity; Ian Sinclair, individually and in
his professional capacity; Lindsey
Jennelle, individually and in her
professional capacity; and the State of
Minnesota,
                                      Defendant(s).

     ☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
       and the jury has rendered its verdict.

     ☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
       been tried or heard and a decision has been rendered.

          IT IS ORDERED AND ADJUDGED THAT:

     1.      The Report and Recommendation is ADOPTED;

     2.      Plaintiff’s Motion for Approval of Settlement and Distribution of Proceeds (ECF
             No. 18) is GRANTED.


          Date: January 9, 2019                                 KATE M. FOGARTY, CLERK

                                                                     s/Lynnette Brennan
                                                            (By) Lynnette Brennan, Deputy Clerk
